Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2005/0148121.
Yamazaki et al. shows the invention as claimed including an antenna for use in RFID comprising:  a dielectric layer 19; a metal antenna layer 20 adhered to the dielectric layer, the metal layer comprising an antenna and connection pads, a resist 23/61 covering the antenna but not covering the connection pads 62 (see fig. 8C); and an IC 25 operably coupled to the connection pads (see fig. 8d) (see figs. 8a-8e and paragraph 0119).
Concerning the resist being non-removable such that it remains on the antenna after exposure to a removal substance, note that the claims are drawn to the product and not the process, and therefore process limitations are not given patentable weight.  The resist of Yamazaki et al. is capable of not being removable given the proper removal agent.
Regarding the resist 61 as disclosed in independent claim 21, note that it defines the connection pads 62 and the side of the antenna 20 (see, for example, fig. 8C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2005/0148121 in view of Yoshimoto, U.S. Patent 5,716,753.
Yamazaki et al. is applied as above but does not expressly disclose the particular characteristics of the resist layer such as being acid-resistant.
Yoshimoto discloses a resist layer to be used in semiconductor device fabrication and choosing such a layer to be acid resistant (see col. 1-lines 53-65).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Yamazaki et al. so as to comprise an acid resistant photoresist because such a resist is commonly used in semiconductor applications and is particularly suitable to be protected by the acid etchants frequently used to etch underlying exposed layers.
Concerning claim 18 and the resist being configured to not have a chemical reaction with alkaline solutions, the examiner takes official notice that having a resist including a plastic polymer and solvent and the claimed characteristics is notoriously well known in the art and would have been obvious at the time the invention was made to select the characteristics of the resist based upon a variety of factors including the desired etchants applied and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.  


Allowable Subject Matter
Claims 21 and 24 are allowed.

Response to Arguments
Applicant's arguments filed 03/12/21 with respect to independent claims 14-18 have been fully considered but they are not persuasive.  Applicant argues that the examiner has not properly considered the term “non-removable resist”.  However, the examiner respectfully submits that the limitation has been considered but has been given its broadest reasonable interpretation. For example, as the claim is currently written, “non-removable resist” could comprise any resist material. Applicant states that the non-removable resist has the characteristics of the removal resist (which is in of itself, vague) as to what of a resist that isn’t removable by the removal substance used to remove the removable resist. However, the claim says nothing about a “removable resist” or what material is not able to remove the “non-removable resist”. If applicant wishes to impart some structure to the resist material, a few ways in which structure could be imparted to the non-removable resist material include naming the material, putting in the claim what material may not remove the layer, or including mention of the removable and non-removable resist materials and contrasting the properties of the two materials.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/RICHARD A BOOTH/                                                                                                                    Primary Examiner, Art Unit 2812                                                                                    

March 21, 2021